Exhibit 10.17

KEY EXECUTIVE STOCK OPTION AWARD AGREEMENT
FRIENDLY ICE CREAM CORPORATION

THIS KEY EXECUTIVE STOCK OPTION AWARD AGREEMENT (the “Agreement”), dated as of
the 8th day of January, 2007 (the “Grant Date”) and entered into by and between
Friendly Ice Cream Corporation (the “Company”) and GEORGE M. CONDOS (the
“Recipient”).

WITNESSETH THAT:

WHEREAS, as an inducement material to the Recipient’s employment as President
and Chief Executive Officer of the Company, the Compensation Committee of the
Board of Directors has awarded the Recipient an option to purchase shares of the
Company’s common stock, par value $0.01 per share (“Stock”), subject to the
terms of this Agreement.

NOW, THEREFORE, IT IS AGREED, by and between the Company and the Recipient as
follows:

1.             Definitions.  In addition to the other definitions contained
herein, the following definitions shall apply:

(a)                                  “Affiliate” shall have the meaning set
forth in Rule 12b-2 of the Exchange Act.

(b)                                 “Board” means the Board of Directors of the
Company.

(c)                                  “Code” means the Internal Revenue Code of
1986, as amended. A reference to any provision of the Code shall include
reference to any successor provision of the Code.

(d)                                 “Committee” means the Compensation Committee
of the Board, or such other committee consisting solely of two or more
Independent Directors of the Board appointed by the Board to administer the
Agreement, or if there is no such committee, the Board.

(e)                                  “Employee” means any person employed by the
Company or an Affiliate.  Service as a director or payment of a director’s fee
by the Company or an Affiliate shall not be sufficient to constitute
“employment” by the Company or an Affiliate.

(f)                                    “Exchange Act” means the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder.

(g)                                 “Independent Director” means a director who
is not an Employee and who qualifies as an Independent Director under the
applicable rules of the American


--------------------------------------------------------------------------------


Stock Exchange (and/or the similar rules of any other stock exchange(s) on which
the Company’s securities become publicly traded).

(h)                                 “Retirement” shall be deemed to occur upon
any termination of service from the Company after the Recipient’s attainment of
age 60.

2.             Award and Exercise Price.  Subject to the terms of this
Agreement, the Recipient is hereby granted an option (the “Option”) to purchase
75,000 shares of Stock (the “Award”).  The price of each share of Stock subject
to the Option shall be $11.80 (the “Exercise Price”).  The Option is not
intended to constitute an “incentive stock option” as that term is used in Code
Section 422.

3.             Vesting.  Subject to Section 9 hereof, this Option shall become
exercisable in accordance with the following schedule provided the Recipient is
employed by the Company on the respective date:

Vesting Date

 

Exercisable for the Number of
Shares

January 8, 2008

 

33.4% of Award

January 8, 2009

 

33.3% of Award

January 8, 2010

 

33.3% of Award

 

Notwithstanding the foregoing provisions of this paragraph 3, this Option may
vest and become immediately exercisable if the Recipient’s employment with the
Company is terminated by reason of death or disability (as defined in Code
Section 22(e)(3) (“Disability”)), as determined by the Committee in its sole
discretion.

4.             Expiration; Forfeiture.  This Option shall expire on the earliest
to occur of:

(a)                                  the five-year anniversary of the Grant
Date;

(b)                                 if the Recipient’s termination of employment
with the Company occurs by reason of death or Disability, the one-year
anniversary of such Date of Termination;

(c)                                  if the Recipient’s termination of
employment with the Company occurs by reason of Retirement, the three-year
anniversary of the date of such termination; or

(d)                                 if the Recipient’s termination of employment
with the Company occurs for reasons other than death, Disability or Retirement,
the three-month anniversary of the date of such termination;

which shall be the “Expiration Date” for the Option.  Notwithstanding the
foregoing provisions of this paragraph 4, except as provided in paragraph 3
above, no portion of the Option shall be

2


--------------------------------------------------------------------------------


exercisable after the Recipient’s termination of employment with the Company
except to the extent that it is exercisable as of the date immediately prior to
the date of termination of employment with the Company.

5.             Method of Option Exercise.  Any portion of the Option that is
exercisable may be exercised in whole or in part by filing a written notice with
the Clerk of the Company at its corporate headquarters, provided that the notice
is filed prior to the Expiration Date of the Option.  Such notice shall specify
the number of shares of Stock which the Recipient elects to purchase, and shall
be accompanied by payment of the Exercise Price for such shares indicated by the
Recipient’s election.  Payment shall be by cash.

6.             Withholding.  Pursuant to applicable federal, state, local or
foreign laws, the Company may be required to collect income or other taxes on
the grant of this Option, the exercise of this Option, the lapse of a
restriction placed on this Option or the shares of Stock issued upon exercise of
this Option, or at other times.  The Company may require, at such time as it
considers appropriate, that the Recipient pay the Company the amount of any
taxes which the Company may determine is required to be withheld or collected,
and the Recipient shall comply with the requirement or demand of the Company. 
In its discretion, the Company may withhold shares of Stock to be issued upon
exercise of this Option or offset against any amount owed by the Company to the
Recipient, including compensation amounts, if in its sole discretion it deems
this to be an appropriate method for withholding or collecting taxes.

7.             Transferability.  This Option is not transferable except as
designated by the Recipient by will or by the laws of descent and distribution.

8.             Adjustment of Option.  In the event of any stock dividend, stock
split, reverse stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination or
exchange of shares or similar corporate transaction, the Committee may adjust
the Option to preserve the benefits or potential benefits of the Option. Action
by the Committee may include: (i) adjustment of the number and kind of
securities which may be delivered under this Agreement; (ii) adjustment of the
Exercise Price; and (iii) any other adjustments that the Committee determines to
be equitable (which may include, without limitation, (I) replacement of the
Option with other awards which the Committee determines have comparable value
and which are based on the securities of a company resulting from the
transaction, and (II) cancellation of the vested and unvested portion of the
Option in return for cash payment of the current value of Option, determined as
though the Option is fully vested at the time of payment, provided that the
amount of such payment may be the excess of value of the Stock subject to the
Option at the time of the transaction over the Exercise Price).  Any such
adjustment to an outstanding Option, shall be effected in a manner that
precludes the enlargement of Recipient’s rights and benefits under such Option.

9.             Change in Control.  If the Recipient is employed by the Company
or an Affiliate at the time of a Change in Control, all outstanding Options
subject to this Agreement then held by the Recipient shall become fully
exercisable on and after the date of the Change in Control (subject to the
expiration provisions otherwise applicable to the Options).  A “Change in
Control” shall be deemed to occur on the earliest of the existence of one of the
following events:

3


--------------------------------------------------------------------------------


(a)                                  (i) any “person” (as such term is used in
Sections 13(d) or 14(d) of the Exchange Act), other than one or more Permitted
Holders (as defined below), is or becomes the beneficial owner (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of more
than 35% of the total voting power of the Voting Stock (as defined below) of the
Company and (ii) the Permitted Holders “beneficially own” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act), directly or indirectly, in the
aggregate a lesser percentage of the voting power of the Voting Stock of the
Company than such other person and do not have the right or ability by voting
power, contract or otherwise to elect or designate for election a majority of
the Board of Directors of the Company;

(b)                                 individuals who constitute the Board as of
the date hereof (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board, provided that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened “election contest” relating to the election of the
directors of the Company; or

(c)                                  approval by the Company’s shareholders of a
reorganization, merger or consolidation of the Company, in each case, with
respect to which all or substantially all of the individuals and entities who
were the respective beneficial owners of the common stock and voting securities
of the Company immediately prior to such reorganization, merger or consolidation
do not, following such reorganization, merger or consolidation, beneficially
own, directly and indirectly, more than 70% of, respectively, the then
outstanding shares of common stock or the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such
reorganization, merger or consolidation, or of a complete liquidation or
dissolution of the Company or of the sale or other disposition of all or
substantially all of the assets of the Company.

For purposes of this paragraph 9, the term “Permitted Holders” means Donald N.
Smith, the Company’s then existing executive officers and their respective
Affiliates.  The term “Voting Stock” of the Company means all classes of capital
stock of the Company then outstanding and normally entitled to vote in the
election of directors.

10.           Administration.

(a)                                  The authority to control and manage the
operation and administration of this Agreement shall be vested in the
Committee.  The Committee has the authority and discretion to interpret this
Agreement, to establish, amend,

4


--------------------------------------------------------------------------------


and rescind any rules and regulations relating to the Agreement, and to make all
other determinations that may be necessary or advisable for the administration
of the Agreement.  Any interpretation of this Agreement by the Committee and any
decision made by it under this Agreement is final and binding on all persons. 
In controlling and managing the operation and administration of this Agreement,
the Committee shall take action in a manner that conforms to the articles and
by-laws of the Company, applicable state corporate law and applicable stock
exchange requirements.

(b)                                 Except to the extent prohibited by
applicable law or the applicable rules of a stock exchange, the Committee may
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any part of its responsibilities and
powers to any person or persons selected by it.  Any such allocation or
delegation may be revoked by the Committee at any time.

(c)                                  The Company and its subsidiaries shall
furnish the Committee with such data and information as it determines may be
required for it to discharge its duties.  The records of the Company and its
subsidiaries as to Recipient’s employment, termination of employment, leave of
absence, reemployment and compensation shall be conclusive on all persons unless
determined to be incorrect.  Recipient must furnish the Committee such evidence,
data or information as the Committee considers desirable to carry out the terms
of the Agreement.

11.           General Restrictions.  Notwithstanding any other provision of this
Agreement, the Company shall have no obligation or liability to deliver any
shares of Stock under this Agreement or make any other distribution of benefits
under this Agreement unless such delivery or distribution would comply with all
applicable laws (including, without limitation, the requirements of the
Securities Act of 1933, as amended), and the applicable requirements of any
stock exchange or similar entity.  The Company may also require the Recipient to
execute and deliver such other representations and agreements, and take such
other action, as may be required by the Company to comply with applicable law.

12.           Limitation of Implied Rights.

(a)                                  Recipient shall not, by reason of this
Agreement, acquire any right in or title to any assets, funds or property of the
Company or any subsidiary whatsoever, including, without limitation, any
specific funds, assets, or other property which the Company or any subsidiary,
in its sole discretion, may set aside in anticipation of a liability under the
Agreement.  A Recipient shall have only a contractual right to the Stock
issuable upon exercise of the Option in accordance with this Agreement,
unsecured by any assets of the Company or any subsidiary, and nothing contained
in this

5


--------------------------------------------------------------------------------


Agreement shall constitute a guarantee that the assets of the Company or any
Subsidiary shall be sufficient to pay any benefits to any person.

(b)                                 This Agreement does not constitute a
contract of employment, and the Award granted to Recipient pursuant to this
Agreement does not give the Recipient the right to be retained in the employ of
the Company or any subsidiary, nor any right or claim to any benefit under this
Agreement, unless such right or claim has specifically accrued under the terms
of this Agreement.  Except as otherwise provided in this Agreement, the Award
does not confer upon the Recipient any rights as a shareholder of the Company
prior to the date on which the individual fulfills all conditions for receipt of
such rights and is issued shares.

13.           Amendment.  This Agreement may only be modified or amended by a
writing signed by both parties.

14.           Notices.  Any notices required to be given under this Agreement
shall be sufficient if in writing and if hand-delivered or if sent by first
class mail and addressed as follows:

if to the Company:

Friendly Ice Cream Corporation

1855 Boston Road

Wilbraham, MA  01095

Attn:  Vice President, Human Resources

if to the Recipient:

George M. Condos

299 Great Bay Street

East Falmouth, MA  02536

or to such other address as either party may designate under the provisions
hereof.

15.           Successors and Assigns.  The rights and obligations of the Company
under this Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the Company.

16.           Entire Agreement.   This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof and
supersedes in their entirety all prior undertakings and agreements of the
Company and Recipient with respect to the subject matter hereof including,
without limitation, the offer letter and employment agreement.

6


--------------------------------------------------------------------------------


17.           Governing Law.  The terms of this Agreement shall be governed by
and interpreted in accordance with the laws of the Commonwealth of
Massachusetts.

IN WITNESS WHEREOF, the Recipient has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, all as of
the Grant Date.

 

RECIPIENT

 

 

 

 

 

/s/ George M. Condos

 

GEORGE M. CONDOS

 

 

 

 

 

FRIENDLY ICE CREAM CORPORATION

 

 

 

 

By

/s/ Garrett J. Ulrich

 

 

GARRETT J. ULRICH,

 

 

VICE PRESIDENT, HUMAN RESOURCES

 

7


--------------------------------------------------------------------------------